DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jan 14, 2021 in response to the Non-Final Office Action mailed on Oct 14, 2020, regarding application number 15/764,529. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-9 and 11-12 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Jan 14, 2021 has been entered. Applicant’s Remarks filed on Jan 14, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. 



Information Disclosure Statement
	The information disclosure statement(s) filed Jan 14, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1-4, 7-8 and 11 is/are rejected under 35 U.S.C.103 as being unpatentable over Takayama et al (US 2010/0247384, as provided in the IDS dated Jun 13, 2019; already of record) in view of Maltezos et al (US 8,123,129, already of record).

Regarding Claim 1, Takayama teaches a nanofluidic device (see Takayama: “Microfluidic devices for cell culturing and methods for using the same are disclosed. One device includes a substrate and membrane”, Abstract), comprising: 
a first substrate comprising a nanoscale groove on one surface (see Takayama: “A portion of microchannel is formed in substrate”, [0050]; “channel depths may vary, for example, from 1nm to 500µm”, [0109]; Fig 1); 
and a second substrate (see Takayama: “another portion of microchannel is formed by membrane”, [0050]; Fig 1) that is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a channel with the groove of the first substrate (see Takayama: “Microchannel 30 faces downward and may be sealed against membrane”, [0055]; Fig 1), 
wherein: either the first substrate or the second substrate comprises includes at least a thin portion (i.e. membrane) in a part of a position overlapping the channel in plan view; the thin portion is deformed by pressing to open and close the nanochannel (see Takayama: “Pins of pin actuating device, when actuated, extend and press upon membrane, restricting or closing microchannel”, [0070]; Fig 1); at least either a depth of a width of the nanochannel is in a range of 10 nm to 1000 nm (see Takayama: “A portion of microchannel is formed in substrate”, [0050]; “channel depths may vary, for example, from 1nm to 500µm”, [0109]; Fig 1).
6-107 Pa.
Takayama does not teach the first and second substrate having a Young’s modulus of 109 Pa or higher. 
However, Maltezos teaches the analogous art of a microfluidic device with a membrane and pin-actuated valve arrangement (see Maltezos: Abstract). Maltezos further teaches that devices can be monolithic, and that a substrate and thin membrane for the device can both be made of any rigid material such as hard plastic, glass or metal, where the requirement is that the rigid material be deformable to a certain extent for the valve to function (see Maltezos: Column 5, line 63, to Column 6, line 27). Further, glass is described in the instant specification as being one of various choices for the substrates and as having a Young’s modulus of 1010 to 1011 Pa (see instant specification: [0052]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the substrates of Takayama to be rigid substrates, such as hard plastic, glass or metal, as taught by Maltezos, because Maltezos teaches devices can be formed with a valve arrangement using thin membranes made of rigid materials that can be deformed enough for the valve to function (see Maltezos: Column 5, line 63, to Column 6, line 27).

Regarding Claim 2, modified Takayama teaches all the limitations as applied to Claim 1 and further teaches wherein a thickness of the thin portion is 10mm or less (see Takayama: [0062], entirety).

	Regarding Claim 3, modified Takayama teaches all the limitations as applied to Claim 1. Takayama teaches a membrane covering the channel (see Takayama: Fig 1)
Modified Takayama does not explicitly teach “wherein a width of the thin portion in a direction in which the nanochannel extends is 2 to 100 µm”.

It would have been obvious to one skilled in the art before the filing date of the invention to modify the membrane of modified Takayama to be of any size covering the channel, including from 2 to 100 µm, if it were so desired, for example, to only actuate upon a specific section of the channel.

Regarding Claim 4, modified Takayama teaches all the limitations as applied to Claim 1 and further teaches wherein the nanochannel formed by the first substrate and the second substrate comprises a channel portion that extends in one direction, and an operation region that is provided in a position overlapping the thin portion in plan view and has a wider width than the nanochannel (see Takayama: Fig 1; Fig 2b; [0059], entirety). 

Regarding Claim 7, modified Takayama teaches all the limitations as applied to Claim 1 and further teaches further comprising a pressing mechanism which is configured to perform the pressing (see Takayama: “Pins of pin actuating device, when actuated, extend and press upon membrane, restricting or closing microchannel”, [0070])

	Regarding Claim 8, modified Takayama teaches an apparatus (see Takayama: “Microfluidic devices for cell culturing and methods for using the same are disclosed. One device includes a substrate and membrane”, Abstract), comprising: the nano-fluidic device according to Claim 1 (see Claim 1 rejection). 


a first substrate comprising a nanoscale groove on one surface (see Takayama: “A portion of microchannel is formed in substrate”, [0050]; “channel depths may vary, for example, from 1nm to 500µm”, [0109]; Fig 1); 
and a second substrate (see Takayama: “another portion of microchannel is formed by membrane”, [0050]; Fig 1) that is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a nanoscale channel with the nanoscale groove of the first substrate (see Takayama: “Microchannel 30 faces downward and may be sealed against membrane”, [0055]; Fig 1), 
wherein: the nanoscale channel comprises a first portion and a second portion to be deformed by pressing to close the nanoscale channel and the thickness of the second portion is smaller than that of the first portion (see Takayama: “Pins of pin actuating device, when actuated, extend and press upon membrane, restricting or closing microchannel”, [0070]; Fig 1).
Takayama teaches the material being PDMS, where the Young’s modulus of PDMS is known to be around 106-107 Pa.
Takayama does not teach the first and second substrate having a Young’s modulus of 109 Pa or higher. 
However, Maltezos teaches the analogous art of a microfluidic device with a membrane and pin-actuated valve arrangement (see Maltezos: Abstract). Maltezos further teaches that devices can be monolithic, and that a substrate and thin membrane for the device can both be made of any rigid material such as hard plastic, glass or metal, where the requirement is that the rigid material be deformable to a certain extent for the valve to function (see Maltezos: 10 to 1011 Pa (see instant specification: [0052]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the substrates of Takayama to be rigid substrates, such as hard plastic, glass or metal, as taught by Maltezos, because Maltezos teaches devices can be formed with a valve arrangement using thin membranes made of rigid materials that can be deformed enough for the valve to function (see Maltezos: Column 5, line 63, to Column 6, line 27).



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (US 2010/0247384, as provided in the IDS dated Jun 13, 2019; already of record) in view of Maltezos et al (US 8,123,192, already of record) and in further view of Batrell et al (US 2012/0177543; already of record) .

Regarding Claim 5, modified Takayama teaches all the limitations as applied to Claim 1. 
Modified Takayama does not teach “wherein among the first substrate and the second substrate, a substrate that does not include the thin portion comprises a protrusion portion that is provided in a position in the nanochannel facing the thin portion and with which the deformed thin portion comes into contact”.
However, Batrell teaches the analogous art of a microfluidic circuit with a diaphragm pump (see Batrell: Abstract). Batrell further teaches a configuration for a microfluidic device with a protrusion facing the diaphragm (i.e. thin section) that comes into contact with the diaphragm (see Batrell: Fig 5A-5B), which is shown to allow control (i.e. opening and closing) of fluid flow through the channel (see Batrell: Fig 5A-5B; [0146], entirety).
.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (US 2010/0247384, as provided in the IDS dated Jun 13, 2019; already of record) in view of Maltezos et al (US 8,123,192, already of record) and in further view of Quake et al (US 7,378,280; already of record).

Regarding Claim 6, modified Takayama teaches all the limitations as applied to Claim 1. 
Modified Takayama does not teach “wherein among the first substrate and the second substrate, a substrate that does not include the thin portion comprises a recessed portion that is provided in a position in the nanochannel facing the thin portion and has a shape conforming to a shape of the deformed thin portion”.
However, Quake teaches the analogous art of a microfluidic devices with elastomeric components (see Quake: Abstract). Quake further teaches a configuration for a microfluidic device with protrusions and recessed portions facing the elastomeric component (i.e. thin section) that comes into contact with the elastomeric component when actuated (see Quake: Fig 11B-11C), which is disclosed to allow control (i.e. opening and closing) of fluid flow through the channel (see Quake: Fig 11B-11C; Column 35, line 31-60) while preventing larger objects, such as cells, from passing.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel structure of modified Takayama to include a recessed portion facing the .


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (US 2010/0247384, as provided in the IDS dated Jun 13, 2019; already of record) in view of Maltezos et al (US 8,123,192, already of record) and in further view of Tamaki et al (Pressure driven flow control system for nanofluidic chemical process, Journal of Chromatography A, 2006; already of record).

Regarding Claim 9, modified Takayama teaches an apparatus (see Takayama: “Microfluidic devices for cell culturing and methods for using the same are disclosed. One device includes a substrate and membrane”, Abstract), comprising: the nanofluidic device according to Claim 1 (see Claim 1 rejection, which is capable of being used for chemical analysis). 
Modified Takayama does not teach:
two or more micro-fluidic devices that comprise a microchannel and are disposed such that the nano-fluidic device is interposed between the micro-fluidic devices, wherein: the nano-fluidic device and each of the two or more micro-fluidic devices are connected to each other by connecting the nanochannel and the microchannel to each other, and chemical analysis is performed using the nano-fluidic device”.
However, Tamaki teaches the analogous art of a nanofluidic chemical process with a flow control system to connect two microfluidic devices (see Tamaki: Abstract). Tamaki further teaches two microfluidic devices connected via a nanochannel for chemical analysis (see 
It would have been obvious to one skilled in the art before the filing date of the invention to utilize nanochannel device of modified Takayama, which achieves flow control, in place of the nanochannel of Tamaki to connect two microfluidic channels for chemical analysis as in Tamaki (see Tamaki: Abstract; Fig 1A; Page 257, left column, final paragraph), because Tamaki teaches that this structure allows flow control (see Tamaki: Abstract; Fig 1A; Page 257, right column, first paragraph).


Claim(s) 12 is/are rejected under 35 U.S.C.103 as being unpatentable over Takayama et al (US 2010/0247384, as provided in the IDS dated Jun 13, 2019; already of record) in view of Maltezos et al (US 8,123,192, already of record) and in further view of Blaga et al (US 8,388,908, already of record).

Regarding Claim 12, Takayama teaches a nanofluidic device (see Takayama: “Microfluidic devices for cell culturing and methods for using the same are disclosed. One device includes a substrate and membrane”, Abstract), comprising: 
a first substrate comprising a nanoscale groove on one surface (see Takayama: “A portion of microchannel is formed in substrate”, [0050]; “channel depths may vary, for example, from 1nm to 500µm”, [0109]; Fig 1); 
and a second substrate (see Takayama: “another portion of microchannel is formed by membrane”, [0050]; Fig 1) that is integrally provided with the first 
wherein: either the first substrate or the second substrate comprises a thin portion in a part of a position overlapping the nanochannel in plan view, and an operation region that is provided in a position overlapping the thin portion in plan view and has a wider width than the channel portion the nanoscale channel comprises a first portion and a second portion to be deformed by pressing to close the nanoscale channel and the thickness of the second portion is smaller than that of the first portion (see Takayama: “Pins of pin actuating device, when actuated, extend and press upon membrane, restricting or closing microchannel”, [0070]; Fig 1).
Takayama teaches the material being PDMS, where the Young’s modulus of PDMS is known to be around 106-107 Pa.
Takayama does not teach the first and second substrate having a Young’s modulus of 109 Pa or higher. 
However, Maltezos teaches the analogous art of a microfluidic device with a membrane and pin-actuated valve arrangement (see Maltezos: Abstract). Maltezos further teaches that devices can be monolithic, and that a substrate and thin membrane for the device can both be made of any rigid material such as hard plastic, glass or metal, where the requirement is that the rigid material be deformable to a certain extent for the valve to function (see Maltezos: Column 5, line 63, to Column 6, line 27). Further, glass is described in the instant specification as being one of various choices for the substrates and as having a Young’s modulus of 1010 to 1011 Pa (see instant specification: [0052]). 

	
	Modified Takayama teaches the thin membrane being actuated above the channel and the channel being.
Modified Takayama does not teach an operation region nor an operation region being of a wider width than the channel.
However, Blaga teaches the analogous art of fluidic devices with diaphragm valves (see Blaga: Abstract). Blaga further teaches an actuating region (equivalent to claimed operation regions), which is wider than the channel and teaches that it can be formed in this manner to allow for placement of structures to control flow, such as valve seats (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Fig 1-3A, element 113). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel and device structure of modified Takayama to include an operation/actuation region as described by Blaga, where the operation/actuation region is wider than the width of the channel, because Blaga discloses that use of a wider structure allows for placement of structures to control flow, such as valve seats (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Fig 1-3A, element 113). 

	Modified Takayama teaches structure of the device.

However, Blaga also discloses that the channel opens into the actuation region, suggesting that the actuation region is formed at the same depth of the channel, and further discloses that the channel can be made of any width and/or depth that suits the task at hand (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Column 12, line 57-65; Fig 1-3A). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the operation region and channel dimensions of any size, such as with an overall depth of 10nm to 1000nm and a width of the storage portion being 2µm or more, if it were so desired, for example, to suit the task at hand and to accommodate a specific type of assay requiring the aforementioned dimensions. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the membrane of modified Takayama to be of any size covering the channel, including making the operation region and channel dimensions of any size, such as with an overall depth of 10nm to 1000nm and a width of the storage portion being 2µm or more, if it were so desired, for example, to suit the task at hand and to accommodate a specific type of assay requiring the aforementioned dimensions. 


Response to Arguments
Applicant's Arguments, filed on Jan 14, 2021, towards the previous prior art rejections on Page(s) 7-11 have been fully considered but are not persuasive. 
9 Pa or higher.
The examiner respectfully disagrees. 
Regarding the combination of Takayama and Maltezos, the examiner firs notes that Takayama teaches the limitations of Claim 1, including either the first substrate or the second substrate comprising a thin portion (i.e. membrane) in a part of a position overlapping the channel in plan view (see Takayama: “Pins of pin actuating device, when actuated, extend and press upon membrane, restricting or closing microchannel”, [0070]; Fig 1); the thin portion is deformed by pressing to open and close the nanochannel (see Takayama: “Pins of pin actuating device, when actuated, extend and press upon membrane, restricting or closing microchannel”, [0070]; Fig 1); at least either a depth of a width of the nanochannel is in a range of 10 nm to 1000 nm (see Takayama: “A portion of microchannel is formed in substrate”, [0050]; “channel depths may vary, for example, from 1nm to 500µm”, [0109]; Fig 1). Takayama teaches the thin portion and device being constructed out of PDMS, where the Young’s modulus of PDMS is known to be below 109 Pa. The examiner then relies on the analogous art of Maltezos, to teach that devices can be monolithic, and that a substrate and thin membrane for the device can both be made of any rigid material such as hard plastic, glass or metal, where the requirement is that the rigid material be deformable to a certain extent for the valve to function (see Maltezos: Column 5, line 63, to Column 6, line 27). Maltezos teaches that glass is a rigid material useful for their invention and, as such, suggests that glass is deformable to an extent. Further, one of skill in the art would recognize that glass is a material that can be ‘deformed to a certain extent’, this capability being recognized in the instant application as well (glass is described as one of various choices for the substrates and as having a Young’s modulus of 1010 to 1011 Pa; see:  instant specification: [0052]). Thus, it would have been obvious to one skilled in the art before the filing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the argument regarding the “deformation quantity” is not commensurate in scope with the claimed subject matter. In the combination set forth, a glass substrate (with Young’s modulus higher than 109 Pa) would be deformable to a certain extent (being envisioned as a deformable material by the prior art), thus meeting the claim language.


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON  whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798